Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendment and arguments, filed on 3/26/2021, have overcome the 35 USC 103 rejections listed in the previous office action dated 3/26/2021.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-8, 10-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0253978 A1 to Chae et al., in view of US 5,981,317 .
Regarding claim 2, Chae teaches of an array substrate for a liquid crystal display panel (para. 0062) comprising a pixel electrode (122 figs. 34a-34b) having a plurality of openings (labeled in fig. 34a below), a common electrode (elements 124 and 126 figs. 4-5, 33a-34b) comprising a region that overlaps with the pixel electrode in plan view (In fig. 34A the part common electrode 124a and 124b that overlaps pixel electrode 122a-122c.), a transistor (130 figs. 34a-34b) electrically connected to the pixel electrode (connect through 110 in figs. 34a-34b, para. 0064), a source wiring (104 figs. 4-5, 27a-29, 34a-34b) electrically connected to the transistor (130 figs. 34a-34b), and an auxiliary wiring (170, 172 figs. 34a-34b) arranged in almost parallel to the source wiring (104 figs. 34a-34b) in plan view, wherein the openings (labeled in fig. 34a below) are not connected to each other (see fig. 34a), wherein the pixel electrode has a light-transmitting property (para. 0122), and wherein the common electrode (elements 124 and 126 figs. 34a-34b) is electrically connected to the auxiliary wiring (170, 172 figs. 27a-29, 34a-34b, para. 0115 claims 17, 37) via a contact hole (176, 178 figs. 27a-29) of an insulating film (118, 112, figs. 28, 34b, para. 0107). 

    PNG
    media_image1.png
    732
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    803
    media_image2.png
    Greyscale


	Chae does not teach the transistor being a top gate transistor.
French teaches a thin film transistor (col. 2 lines 35-46) and further teaches that it is advantageous to replace a bottom gate transistor with a top gate transistor in order to reduce the number of self-alignment steps in the manufacture of the device from being two steps down to one step, and allow the ease with which the low resistance gate line can be made with a highly conductive metal such as aluminum (col. 2 lines 25-46).
Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the thin film transistor of Chae so as to have the thin film transistor be a top gate transistor as suggested by French in order to reduce the number of self-alignment steps in the manufacture of the device from being two steps down to one step, and allow the ease with which the low resistance gate line can be made with a highly conductive metal such as aluminum.
Chae also does not explicitly state the auxiliary wiring comprises the same material as the source wiring.
Chae does however teach the auxiliary wiring (170 and 172 figs. 34a-34b) being made of transparent material (para. 0122).
Song teaches a liquid crystal display device (abstract, para, 0042) and further teaches the source wiring (data wire/line) being comprised of multiple layers (151, 152, and 144 fig. 1, para. 0037) wherein one of the layers is comprised of ITO.  (It is well known in the art of LCD that property if ITO is that is transparent to visible light.)
	Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the source wiring of Chae so as to have the 
Chae does not explicitly state the common electrode (124) having a light transmitting property.
	Chae does however teach a second common electrode (194) and second pixel electrode (192) being made from transparent conductive material (para. 0099).
	Lee teaches an in-plane switching mode thin film transistor liquid crystal display (abstract) and further teaches an advantage of having the common electrode have light transmitting property is that it will provide a high aperture ratio (para.0070).
	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the common electrodes of Chae so as to have the common electrodes have a light transmitting property as suggested by Lee in order to provide a high aperture ratio.
	Regarding claim 6, Chae teaches an array substrate in a liquid crystal display device (paras. 0003, 0053, 0062, 0096, 0109 figs. 27-34;  A liquid crystal display panel is considered to be a liquid crystal display device.) comprising a first pixel electrode (122 figs. 34a-34b) having a plurality of openings (labeled in fig. 34a below), a second pixel electrode (not shown) having a plurality of openings (not shown in figs. 27-34b; Fig. 34a illustrates one of the many duplicate pixels on the array substrate.  Each of the pixels on the array substrate will have the structure as that displayed in fig. 34a.  It is known in the art of liquid crystal display to have a plurality of pixels arranged in a matrix on the array substrate and for the each of the neighboring pixels to have an identical structure.  Thus, the structure of one pixel in a row and column will have the identical structure as the neighboring pixel in the row and column.  Therefore, while only the structure of one pixel is shown in fig.4a, it is obvious that the neighboring pixel in the row and column will have the identical structures and properties of that shown in fig. 34a.), a common electrode (elements 124 and horizontal parts 126, 196 in figs. 4-5, 33a-34b) comprising a region that overlaps with the first pixel electrode in plan view (In fig. 34A the part common electrode 124a and 124b that overlaps pixel electrode 122a-122c.), and a region that overlaps with the second pixel electrode in the plan view (This is not shown but would be in fig. 34a.  However, as previously mentioned, the neighboring pixel in the row and column will have the identical structure as shown in fig. 34a.  The common line 126 and 196 will also have common electrode structure {124, 124a, 124b and part of 126 and 196 located between neighboring source lines 104 as shown in fig. 34a.}), a first transistor (130 in figs. 34a-34b) electrically connected to the first pixel electrode (122, 122a-122c in figs. 34a-34b; connected through 110 in figs. 34a-34b, para. 0064), a second transistor electrically connected to the second pixel electrode (Not shown in figs. 34a-34b, but is recognized as being in a neighboring pixel located in same row and column as the pixel shown in fig. 34a.), a source wiring (104 figs. 4-5, 27a-29, 34a-34b) electrically connected to the first transistor (130 figs. 34a-34b) and the second transistor (The transistor located in the neighboring rows and of pixels located either above or below the pixel shown in fig. 34a, since the pixels will have an identical structure, the second pixel will also be connected to the same source wire.), and an auxiliary wiring (170, 172 figs. 34a-34b) arranged in almost parallel to the source wiring (104 figs. 34a-34b) in plan view, wherein the openings (labeled in fig. 34a below) are not connected to each other (see fig. 34a), wherein each of the first pixel electrode (122 figs. 34a-34b, para. 0122) and the second pixel electrode (which is the located in a neighboring pixel) have a light-transmitting property (para. 0122), and wherein the common electrode (elements 124 and 126 figs. 34a-34b) is electrically connected to the auxiliary wiring (170, 172 figs. 27a-29, 34a-34b, para. 0115 claims 17, 37) via a contact hole (176, 178 figs. 27a-29) of an insulating film (118, 112, figs. 28, 34b, para. 0107). 

    PNG
    media_image1.png
    732
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    803
    media_image2.png
    Greyscale


	Chae does not teach the first transistor and the second transistor being a top gate transistor.
French teaches a thin film transistor (col. 2 lines 35-46) and further teaches that it is advantageous to replace a bottom gate transistor with a top gate transistor in order to 
Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the thin film transistor of Chae so as to have the first thin film transistor and second thin film transistor be top gate transistors as suggested by French in order to reduce the number of self-alignment steps in the manufacture of the device from being two steps down to one step, and allow the ease with which the low resistance gate line can be made with a highly conductive metal such as aluminum.
Chae also does not explicitly state the auxiliary wiring comprises the same material as the source wiring.
Chae does however teach the auxiliary wiring (170 and 172 figs. 34a-34b) being made of transparent material (para. 0122).
Song teaches a liquid crystal display device (abstract, para, 0042) and further teaches the source wiring (data wire/line) being comprised of multiple layers (151, 152, and 144 fig. 1, para. 0037) wherein one of the layers is comprised of ITO.  (It is well known in the art of LCD that property if ITO is that is transparent to visible light.)
	Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the source wiring of Chae so as to have the auxiliary wiring comprise the same material as the source wiring as suggested by Song in order to increase the sectional surface area of the data wires through which the signal is transmitted, to reduce a resistance level and thus achieve a more smooth data 
Chae does not explicitly state the common electrode (124) having a light transmitting property.
	Chae does however teach a second common electrode (194) and second pixel electrode (192) being made from transparent conductive material (para. 0099).
	Lee teaches an in-plane switching mode thin film transistor liquid crystal display (abstract) and further teaches an advantage of having the common electrode have light transmitting property is that it will provide a high aperture ratio (para.0070).
	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the common electrodes of Chae so as to have the common electrodes have a light transmitting property as suggested by Lee in order to provide a high aperture ratio.
	Regarding claim 10, Chae teaches an array substrate in a liquid crystal display device (paras. 0003, 0053, 0062, 0096, 0109 figs. 27-34;  A liquid crystal display panel is considered to be a liquid crystal display device.) comprising a first pixel (shown in fig. 34a), a second pixel (not shown in fig. 34a) adjacent to the first pixel in extending direction of a source wiring (104 fig. 34a) in plan view (The second pixel is not shown in fig. 34a.  Fig. 34a illustrates one of the many duplicate pixels on the array substrate.  Each of the pixels of the array substrate will have the structure as that displayed in fig. 34a.  Fig. 34a is an example of a pixel on the array substrate, and shows that it was known for neighboring pixels to have identical structure.  Thus the structure of one pixel in a row and/or column will have the identical structure to the neighboring pixel in the row and/or column.  Therefore, while only the structure of one pixel is shown in fig. 34a, it is obvious that the neighboring pixels in the row and column will have the identical structures and properties of that shown in fig. 34a.), an auxiliary wiring (170,172 fig. 34a) arranged in almost parallel to the source wiring (104 fig. 34a) in plan view, wherein the first pixel (shown in fig. 34a) and the second pixel (not shown in fig.34a but is adjacent to and is located in the same column as the pixel shown in fig.34a.  Note the second pixel will have an identical structure to that shown to the first pixel shown in fig. 34a) each comprising: a transistor (130 fig. 34a) electrically connected to the source wiring (104 fig. 34a), a first conductive film (110 fig. 34a) electrically connected to the a semiconductor film (114 fig. 34a-34b) of the transistor, a first electrode (122, 122a-122c in figs. 34a-34b), having a plurality of opening (see fig. 34a below) and electrically connected to the semiconductor film via the first conductive film (110 figs. 34a-34b), and second electrode (124 and horizontal parts of 126 and 196 between the data lines 104  in figs.34a-34b) comprising region that overlaps with the first electrode in plan view (shown in figs. 34a-34b), wherein the openings are not connected to each other (shown in fig. 34a), wherein each of the first electrode (122, 122a-122c fig. 34a, para. 0122;) has a light transmitting property in each of the first pixel and the second pixel (Para. 0122 teaches the pixel electrode being a transparent electrode.  Since each pixel and the neighboring pixels have the identical structure and properties as the first pixel shown in fig. 34a.), wherein each of the second electrode (124 and vertical common line {labeled in fig. 34a below} and horizontal parts 126 and 196 between the data lines 104 and; see fig. 34a below) of the first pixel (shown in fig. 34a) and the second electrode of 124 and vertical common line {labeled in fig. 34a below} and horizontal parts 126 and 196 between the data lines 104 and; see fig. 34a below) of the second pixel is part of a second conductive film continuous across the first pixel and the second pixel (para. 0118, shown in figs. 33a-34b; Elements 124, 126 and 196 all stem from of the vertical common line labeled in fig. 34a below.  As shown in fig. 34a the vertical common line extends parallel to the data line 104 and will extend down to the neighbor pixel located in the same column but a different row. Since the all the pixel will have the same structure, duplicate of 196 and 126 will extend to the across the neighbor pixel located below the pixel shown in fig. 34 to provide a common voltage.  The examiner has provided and addition drawing {labeled BB} to aid in the applicant’s in understand the examiner’s interpretation of the prior art with respect to this limitation.), and wherein the second conductive film (made of elements 124, 126, 196 and the vertical common line labeled in fig. 34a below) is electrically connected to the auxiliary wiring (170, 172 figs. 34a-34b) via a contact hole (176, 178 in figs. 34a-34b) of an insulation film (118, 112, figs. 28, 34b, para. 0107).

    PNG
    media_image3.png
    602
    745
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    834
    803
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    648
    478
    media_image5.png
    Greyscale



	Chae does not teach the first transistor and the second transistor being a top gate transistor.
French teaches a thin film transistor (col. 2 lines 35-46) and further teaches that it is advantageous to replace a bottom gate transistor with a top gate transistor in order to reduce the number of self-alignment steps in the manufacture of the device from being two steps down to one step, and allow the ease with which the low resistance gate line can be made with a highly conductive metal such as aluminum (col. 2 lines 25-46).
Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the thin film transistor of Chae so as to have the first thin film transistor and second thin film transistor be top gate transistors as suggested by French in order to reduce the number of self-alignment steps in the manufacture of the device from being two steps down to one step, and allow the ease with which the low resistance gate line can be made with a highly conductive metal such as aluminum.
Chae also does not explicitly state the auxiliary wiring comprises the same material as the source wiring.
Chae does however teach the auxiliary wiring (170 and 172 figs. 34a-34b) being made of transparent material (para. 0122).
Song teaches a liquid crystal display device (abstract, para, 0042) and further teaches the source wiring (data wire/line) being comprised of multiple layers (151, 152, and 144 fig. 1, para. 0037) wherein one of the layers is comprised of ITO.  (It is well known in the art of LCD that property if ITO is that is transparent to visible light.)

Chae does not explicitly state the common electrode (124) having a light transmitting property.
	Chae does however teach a second common electrode (194) and second pixel electrode (192) being made from transparent conductive material (para. 0099).
	Lee teaches an in-plane switching mode thin film transistor liquid crystal display (abstract) and further teaches that a common electrode maybe transparent or opaque (para. 0076).  Lee goes on to teach that an advantage of having the common electrode be transparent (i.e. have light transmitting property) is that it will provide a high aperture ratio (para.0070).
	Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the common electrodes of Chae so as to have the common electrodes have a light transmitting property as suggested by Lee in order to provide a high aperture ratio.

	Regarding claim 4, Chae as modified by French teaches a semiconductor film of the top gate transistor comprises polysilicon (French: polycrystalline silicon col. 4 lines 40-55).
	Regarding claim 7, Chae teaches the array substrate wherein an electric field between the first pixel electrode and the common electrode being applied to liquid crystal (paras. 0003, 0112, 0115, claim 3), and electric field between the second pixel electrode and the common electrode being applied to the liquid crystal (This aspect is inherent due the neighboring pixel having an identical structure to the structure shown in fig. 34a.  Also see paras. 0003, 0112, 0115, and claim 3.).
	Regarding claim 8, French teaches a semiconductor film of the first top gate transistor comprises polysilicon (polycrystalline silicon col. 4 lines 40-55), and a second semiconductor film of the second film of the second top gate transistor comprises polysilicon (polycrystalline silicon col. 4 lines 40-55, since the neighboring pixel will have the same structure as that of the first pixel.).
Regarding claim 11, Chae teaches an electric field between the first electrode (122, 122a-122c fig. 34a, para. 0122) and the (124, 126, 196 fig. 34a) electrode being applied to liquid crystal (paras. 0003, 0112, 0115, claim 3).
Regarding claim 12, Chae as modified by French teaches a semiconductor film of the top gate transistor comprises polysilicon (French: polycrystalline silicon col. 4 lines 40-55).
. 
Claims 5, 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0253978 A1 to Chae et al., in view of US 5,981,317 to French et al., US 2007/0108442 to Song et al., and US 2002/0030782 A1 to Lee, and further in view of US 6,252,248 B1 to Sano et al.
Regarding claims 5 and 9, Chae as modified by French, teaches the invention as shown above but lacks the explicit teaching of wherein a channel formation region of the first top gate overlaps with a first conductive film in the plan view, wherein a channel formation region of the second top gate transistor overlaps with a second conductive film in the plan view, wherein the first conductive film being in a floating state, and wherein the second conductive film being in a floating state.
Sano teaches a top gate transistor (see figs. 9-10) and further teaches a channel formation region (7 figs. 9-10) of the top gate transistor overlaps with a conductive film in (11 figs. 9-10) in the plane view, and wherein the conductive film is in a floating state (col. 3 lines 1-15, 42-55).

    PNG
    media_image6.png
    221
    440
    media_image6.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the device of Chae as modified by French so as to a channel formation region of the first top gate overlaps with a first conductive film in 
Regarding claim 13, Chae as modified by French, teaches the invention as shown above but lacks the explicit teaching of wherein a channel formation region of the first top gate transistor overlaps with a third conductive film in the plan view, wherein  the third conductive film is in a floating state.  
Sano teaches a top gate transistor (see figs. 9-10) and further teaches a channel formation region (7 figs. 9-10) of the top gate transistor overlaps with a conductive film in (11 figs. 9-10) in the plane view, and wherein the conductive film is in a floating state (col. 3 lines 1-15, 42-55).

    PNG
    media_image6.png
    221
    440
    media_image6.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the device of Chae as modified by French so as to have a channel formation region of the first top gate transistor overlaps with a third conductive film in the plan view, wherein  the third conductive film is in a floating state as suggested by Sano in order to shield the semiconductor layer, so that even if .
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0253978 A1 to Chae et al., in view of US 5,981,317 to French et al., US 2007/0108442 to Song et al., and US 2002/0030782 A1 to Lee, and further in view of US 2002/0085157 A1 to Tanaka et al.
Regarding claims 15-17, Chae as modified teaches the invention as shown above but lacks the explicit teaching of each of the source wiring and the auxiliary wiring comprises a first layer comprising titanium, a second layer comprising aluminum over the first layer and the a third layer comprising titanium over the second layer.
Tanaka teaches an array substrate for a liquid crystal display (abstract) and further teaches each of the source wiring and the auxiliary wiring (common lines) comprises a first layer and a third layer comprising titanium over the second layer (abstract, paras. 0176, 0192, and claim 12).
Therefore it would have been obvious to one of ordinary skill in the art before the invention was made to modify the source wiring and auxiliary wiring of Chae so as to have each of the source wiring and the auxiliary wiring comprise a first layer comprising titanium, a second layer comprising aluminum over the first layer and a third layer comprising titanium over the second layer as suggested by Tanaka in order to suppress hillock without complicating the structure of the lines and to decrease the electrical connection resistance increase at the terminals of the lines, thereby improving the connection reliability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.G.Q/Examiner, Art Unit 2871           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871